Citation Nr: 0638177	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  04-14 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel







INTRODUCTION

The veteran served on active duty from April 1960 to March 
1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In that 
decision, the RO denied service connection for bilateral 
hearing loss.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he currently experiences bilateral 
hearing loss as a result of excessive noise exposure during 
service.  VA treatment records indicate audiometric testing 
was performed in December 2002.  Air and bone conduction 
studies confirm pure tone thresholds, in decibels, of 40 Hz 
at 1000 and 65 Hz at 4000 in the right ear.  Pure tone 
thresholds were 40 Hz at 2000 and 80 Hz at 4000 in the left 
ear.  The evidence of record indicates that the veteran has a 
current bilateral hearing loss disability.  See 38 C.F.R. § 
3.385.

The veteran contends that he was frequently assigned to duty 
stations inside an enclosed turret, where he was exposed to 
the constant artillery fire of three and five inch twin guns.  
The veteran also maintains that he was trained on proper 
operation of the guns in a secondary capacity.  The veteran 
asserts that he performed his duties without proper hearing 
protection.  Service administrative records do not confirm 
whether the veteran's military occupational specialty 
required exposure to artillery fire in either a primary or 
secondary capacity.  However, an August 1960 service 
administrative record indicates that the veteran received 
instructions at a rifle range with a .22 caliber rifle.  

In addition, the veteran's treating physician opined that his 
hearing loss was consistent with noise exposure.  The Board 
notes that this opinion is clearly based on the veteran's 
reported history, as the examiner did not mention having 
reviewed the evidence of record.  The Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant.  Reonal v. Brown, 5 Vet. App. 
458 (1993); Swann, 5 Vet. App. at 233.  

However, the evidence of record indicates that the veteran 
has a current bilateral hearing loss disability and was 
exposed to weapons fire during service.  To ensure VA has met 
its duty to assist the claimant in developing the facts 
pertinent to the claim, the issue of service connection for 
bilateral hearing loss is REMANDED for the following 
development:

1.  Request a VA medical opinion to 
determine whether it is at least as 
likely as not (that is, probability of 50 
percent or better) that the veteran's 
current bilateral hearing loss disability 
is related to the veteran's period of 
service from April 1960 to March 1964.  
The claims folder should be made 
available to the examiner for review and 
the examiner should acknowledge such 
review in the examination report.  

2.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue on appeal.  
If any benefit sought remains denied, the 
claimant should be provided a 
supplemental statement of the case and 
given the opportunity to respond. 

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The claimant need take no action unless otherwise 
notified, but has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).







____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals






